Citation Nr: 0523611	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  97-27 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right knee, currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for bursitis of 
the left knee, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and B. B.




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to evaluations in 
excess of 20 percent for bursitis of each knee.  

In August 1998 the Board remanded the claim to the RO for 
further development.  In July 2001 the RO affirmed the 
determinations previously entered.  In September 2001 the 
Board denied the veteran's claims of entitlement to 
evaluations in excess of 20 percent for bursitis of each 
knee.  In February 2002 the Board denied the veteran's 
request for reconsideration of the September 2001 decision.  

In January 2003 the veteran's representative and the 
Secretary filed a Joint Motion for Remand and to Stay 
Proceedings with the United States Court of Appeals for 
Veteran's claims (CAVC).  In February 2003 the CVAC granted 
the motion and vacated and remanded the September 2001 
decision to the Board for readjudication consistent with the 
motion.  In January 2005, the claims were remanded for 
additional due process development.  The case is now before 
the Board once again.  




FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
right knee bursitis is not productive of more than moderate 
recurrent subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

2.  The competent medical evidence shows that a higher rating 
or a separate compensable rating is not warranted for 
limitation of motion of the right knee, including functional 
loss which is due to pain or other pathology.

3.  The competent medical evidence shows that the veteran's 
left knee bursitis is not productive of more than moderate 
recurrent subluxation or lateral instability, or additional 
functional loss due to pain or other pathology.  

4.  The competent medical evidence shows that a higher rating 
or a separate compensable rating is not warranted for 
limitation of motion of the left knee, including functional 
loss which is due to pain or other pathology.

5.  The competent medical evidence of record shows that the 
veteran's current right and left knee complaints and symptoms 
are the result of osteoarthritis; a condition that has 
specifically been determined not to be related to service-
connected bursitis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bursitis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5257, 5260, 5261 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for bursitis of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in January 2004 and February 2005 
and in a supplemental statement of the case (SSOC) in April 
2005, as well as by the discussions in the rating decisions, 
statement of the case (SOC), and other supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to reopen a 
previously denied claim, establish service connection, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the 
statement of the case (SOC) and SSOCs have included a summary 
of the evidence, all other applicable law and regulations, 
and a discussion of the facts of the case.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in January 2004 and February 2005 and an 
April 2005 SSOC which included the VCAA laws and regulations.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters in 2004 and 2005, his claims were readjudicated based 
upon all the evidence of record as evidenced by the April 
2005 SSOC.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Analysis

In June 1996, the veteran filed for an increased evaluation 
for his knee disabilities.  In statements and testimony, the 
veteran contends that his knee disabilities had deteriorated 
and he had been prescribed narcotics for pain control.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records show treatment for recurrent bursitis 
beginning in June 1973.  They do not document an injury to 
the knees during active service.  During VA examination in 
October 1978, the veteran reported that he had injured his 
knees in a fall during basic training and that he had 
experienced chronic pain since that time.  The diagnosis was 
history of trauma to both knees with residual pain. In 
October 1978, the RO granted service connection for bursitis 
of both knees, and assigned a noncompensable rating, 
effective June 15, 1978.

Following an examination in 1980, the RO assigned a 20 
percent rating for the left knee and a 10 percent rating for 
the right knee, effective January 9, 1980.  Subsequent to a 
February 1992 Board decision, the RO, in April 1992, granted 
an increased rating to 20 percent for the right knee 
disability, effective July 11, 1990.

On VA examination in October 1994, there was no swelling or 
deformity of the knees.  There was left knee instability that 
appeared to be secondary to weakness of the left lateral 
collateral ligament.  Joint examination revealed range of 
motion from zero degrees extension to 90 degrees of flexion, 
bilaterally.  X-ray examination of the knees revealed mild 
arthritis, bilaterally.  The diagnosis was mild arthritis of 
the knees, bilaterally, and instability of the left knee 
secondary to a weak lateral collateral ligament.

VA outpatient treatment records dated from June 1995 through 
September 1996 records show that the veteran was prescribed a 
transcutaneous nerve stimulating unit (TENS) unit for pain 
control in September 1995 and the diagnosis was degenerative 
joint disease.  

During a May 1996 orthopedic consultation, the veteran 
complained of severe pain.
Physical examination of the knees failed to reveal swelling 
or effusion.  There was no regional tenderness and 
specifically no tenderness of the patella or joint spaces.  
The physician stated that the most the veteran would flex was 
30 degrees with pain.  There was no lateral instability.  
There was some lateral looseness of the knees, but otherwise 
there was no instability due to the anterior cruciate 
ligaments or other ligaments.  The veteran could heel and toe 
walk.  The physician noted that the veteran complained 
sharply about how the physician held his leg.

In June 1996, the veteran complained of severe right knee 
pain.  The diagnosis was bursitis and acute right knee 
osteoarthritis and the examiner injected the knee with 
cortisone.  In July and August 1996, the veteran stated that 
his Tylenol prescription provided pain relief.

At a November 1996 VA examination, the veteran complained of 
continuous severe pain in his knees.  He stated he could not 
run or squat, and had difficulty climbing stairs.  
Examination showed 95 degrees of flexion to zero degrees of 
extension on the right, and 80 degrees of flexion to zero 
degrees of extension on the left.  There was no instability 
or any particular tenderness in either knee.  The physician 
reviewed a July 1996 x-ray examination report, which 
indicated degenerative changes involving both knees.  The 
patellae appeared to be laterally subluxed, but there was no 
evidence of fracture.

VA outpatient treatment records dated from September 1996 
through October 1997   show that the veteran complained of 
knee pain with movements in December 1996.  Examination 
showed the knees were not swollen or red.  In May 1997, the 
veteran was examined because of poor hygiene to both legs and 
feet.  Range of motion of both lower extremities was within 
normal limits.  The veteran was instructed on foot care and 
exercises to decrease swelling in both legs and to increase 
circulation.

At a November 1997 VA orthopedic examination, the veteran  
complained of chronic pain in both knees and right knee 
swelling.  Examination showed no evidence of atrophy in 
either leg, and there was no visible evidence of any swelling 
or deformity in the knee joints.  There was no significant 
joint line tenderness and no palpable effusion.  There was no 
laxity or subluxation of either knee.  There were no areas of 
erythema or heat in either knee.

Examination showed zero degrees of extension in both knees.  
The examiner noted that he complained of excruciating pain 
throughout the entire examination when his legs were touched.  
The examiner was able to flex the knees to approximately 60 
degrees with resistance from the veteran to flexing the knee.  
The examiner felt that this was not the full extent of 
passive flexion in either knee, and due to the veteran's 
inability to cooperate, the knees were not flexed beyond 60 
degrees.  The examiner stated that at no point during the 
examination was there any objective findings in my opinion to 
match the subjective complaints of pain."  The diagnosis was 
marked osteoarthritis of both knees, which was worse on the 
left.

VA outpatient treatment records dated from October 1997 
through September 1998.  indicated that the veteran 
complained of knee pain, was fitted for knee braces, and was 
provided continued prescriptions of Tylenol for bilateral 
knee pain.  The diagnoses were degenerative arthritis of the 
knees.  

During a January 2000 VA joints examination, the veteran 
complained of pain in his knees with various activities, 
especially attempted walking. He stated that his knees became 
stiff when sitting for any length of time.  He was able to 
flex his hips while supine and bend his knees but he was 
unable to perform straight leg raising with his knees 
extended.  Passive range of motion of knees was zero-to-120 
degrees, bilaterally.  While sitting the veteran's active 
knee flexion was 125 degrees, bilaterally.  He was also able 
to extend his knees fully while standing.  The knees were 
non-swollen, cool and stable.  Both knees were diffusely 
tender. X-ray examination showed medial compartment arthritis 
in both knees with genu-varum, bilaterally.  There was 
obliteration of the joint space of the medial compartment, 
bilaterally, which indicated severe arthritis.  The diagnosis 
was osteoarthritis of both knees with marked genu-varum 
(varus deformity with obliteration of the medial joint 
space).

A September 2000 VA outpatient record showed the veteran's 
assessment was morbid obesity, insulin dependent diabetes 
mellitus and degenerative joint disease.  The physician 
advised the veteran that no Demerol would be provided for 
arthralgia.

A May 2003 report from the Social Security Administration 
(SSA) reflects that the veteran was previously approved for 
disability in 1993, and that he had received benefits from 
1993 through 1996.  In telephone contact report with the SSA 
in March 2004, it was noted that the veteran's medical 
records relating to his SSA claim had been destroyed due to 
inactivity.  SSA reported that the veteran was found to be 
disabled due to arrhythmia and not a knee disability.  

A VA physician submitted a June 2003 report in which it was 
noted that the veteran stated that his knee pain had 
progressively worsened.  He had tried numerous medications 
over the years, and, most recently, had been using injections 
of Demerol and had also been started on methadone pills.  His 
knee pain had led to inactivity which aggravated his obesity.  

VA treatment records dated in 2003 and 2004 reflect that he 
continued to be seen for knee pain, to include medications, 
injections, and patches.  The reports noted that he was in 
chronic pain, and indicate that the pain in both knees was 
secondary to degenerative joint disease.  

When examined by VA in December 2003, the veteran was shown 
to have degenerative arthritis of both knees, degenerative 
joint disease of the knees, with bone on bone noted by X-ray.  
He reported constant daily knee pain for which he was taking 
morphine and a fentanyl patch.  Examination of the knees 
revealed tenderness along the medial joint lines.  There was 
no knee effusion.  Extension was to 9 degrees, bilaterally, 
and passive flexion was to 100 degrees, limited by pain and 
guarding at the knee joints.  X-rays of the knees were 
reported to show narrowing medial knee joints, medical 
subluxation, lateral axis deviation, and degenerative 
changes.  

An April 2004 VA orthopedic examination report shows that the 
examiner reviewed the veteran's claims file and examined the 
veteran.  It was noted that the veteran used a scooter for 
most traveling outside of the home.  The veteran said that 
his knees hurt and locked.  He was using Motrin and a patch 
for pain, as well has having been placed on morphine.  
Examination of the knees found them to be swollen with 
crepitance with flexion and extension, and tenderness about 
the joint lines of both knees.  Range of motion of the knees 
was 10 to 110 degrees.  X-rays showed severe osteoarthritis 
with genu varum bilaterally, which means that there was 
marked narrowing of the medial joint space.  The medical 
examiner noted that there was ample evidence that the veteran 
had bursitis of the knees when in service, but that there was 
no evidence of bursitis at the present time.  The examiner 
further stated that there was no evidence that the current 
osteoarthritis of the knees was related to the bursitis while 
in service, with no known connection between bursitis and 
arthritis of the knees as there was no medical literature 
support for this connection.  As there was no evidence of 
active knee bursitis, the examiner stated that the veteran's 
impaired mobility was not the result of bursitis.  

Private medical records dated from January to March 2004 
noted that the veteran had osteoarthritis.  The report noted 
that this was the most common type of arthritis and that it 
was associated with age, obesity, and previous injuries.  A 
March 2005 report as provided by a private physician shows 
that the veteran was seen for orthopedic consultation 
regarding his knees.  The veteran's history, as apparently 
related by the veteran, was noted.  The diagnoses included 
severe degenerative arthritis, bilateral knees.  The examiner 
noted that the veteran wanted to know if his current problems 
were related to the previous accident.  The examiner stated 
he could not say that it was directly related, but that, 
conceivably, with an injury like the veteran described, it 
could have caused cartilage damage which could have 
accelerated the destruction of his cartilage.  

Additional VA records dated in 2005 show that the veteran 
continued to be seen for severe degenerative joint disease of 
the knees.  

Initially, the Board wants to address two specific 
physicians' opinions of record.  A VA examiner, in 2004, 
determined that the veteran's current knee symptoms were due 
to degenerative joint disease of the knees, which he stated 
was not associated with the service-connected bursitis.  In 
contrast, a private physician, in March 2005, stated that it 
might be argued that the veteran's inservice knee injuries 
could have resulted in current knee symptoms.    

It is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is 
also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects clinical data or other rationale to 
support his opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  While the private physician's March 2005 
statement has been considered, the Board finds that the VA 
examiner's opinion in 2004 is more probative.  As the VA 
specialist reviewed the record and concluded that the 
veteran's current knee symptoms were due to a nonservice-
connected bilateral knee condition that was not related to 
the service-connected bursitis.  Moreover, the VA examiner 
that there was no medical literature to support the 
conclusion that degenerative changes resulted from bursitis.  
The private physician's opinion was apparently based on a 
medical history as related by the veteran.  There is no 
indication that he reviewed the claims file before providing 
his opinion, and he noted that it was his opinion that 
current manifestations were "conceivable."  His opinion 
points to possibility and not certainty.  The VA examiner's 
opinion is clear and provides an opinion based on review of 
the record, examination, and the medical knowledge of the 
examiner, as well as that provided in medical literature.  
Thus, more probative weight is ascribed to his opinion.  

Thus, the Board finds that the veteran's degenerative joint 
disease/osteoarthritis of the knees is not part of his 
service-connected bilateral knee bursitis.

As to application of the appropriate DCs, it is noted that 
both knee disorders were initially rated by analogy under 38 
C.F.R. § 4.71a, DC 5019, Bursitis.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  However, under any potentially applicable DCs, 
the veteran is not entitled to ratings higher than 20 percent 
for either knee.

Under DC 5019, bursitis is rated on limitation of the 
affected part.  Under DC 5260, limitation of flexion of the 
leg, if limitation of flexion is to 60 degrees then a 
noncompensable (i.e., 0 percent) evaluation is assigned.  
Flexion limited to 45 degrees warrants a 10 percent rating; a 
20 percent rating requires flexion limited to 30 degrees; and 
a 30 percent rating requires flexion limited to 15 degrees.  
Under DC 5261, limitation of extension of the leg, when 
extension is limited to 5 degrees a noncompensable evaluation 
is assigned.  Limitation of extension is evaluated as 10 
percent disabling when it is limited to 10 degrees; as 20 
percent disabling when it is limited to 15 degrees; as 30 
percent disabling when it is limited to 20 degrees; as 40 
percent disabling when it is limited to 30 degrees; and as 50 
percent disabling when it is limited to 45 degrees.

DC 5257 provides criteria for evaluating "other" impairment 
in the knee, including recurrent subluxation or lateral 
instability.  If the subluxation or instability is slight, a 
10 percent rating is warranted.  Moderate subluxation or 
instability warrants a 20 percent rating.  A 30 percent 
evaluation is to be assigned if the subluxation or 
instability is severe.

Because DC 5257 provides for evaluation of instability of the 
knee without reference to limitation of motion, it does not 
encompass arthritis.  DC 5003 addresses arthritis and 
limitation of motion but does not refer to instability.  
Therefore, since the plain terms of DCs 5257 and 5003 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes 5257 and 5003, if the criteria for each code are 
met, may be appropriate.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  Similarly, if findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under DC 5257 also may be entitled to a separate compensable 
evaluation under Codes 5260 or 5261, if the arthritis results 
in compensable loss of motion.  See VAOPGPREC 9-98 (August 
14, 1998).  However, in this case, while there are findings 
of arthritis and instability, it has been determined that 
they are the result of other knee conditions that are not 
related to the veteran's bursitis.  In fact, it was 
determined upon VA examination in 2004 that there was no 
active bursitis at the current time.  Thus, the veteran would 
not be entitled to separate ratings under these DCs.

As to the DCs regarding limitation of motion, it is noted 
that DC 5260 provides that when flexion is limited to 30 
degrees, a 20 percent rating is warranted.  For an increased 
rating of 30 percent, flexion must be limited to 15 degrees.  
Under DC 5261 when limitation of extension is limited to 15 
degrees, a 20 percent rating is warranted.  For a rating of 
30 percent, limitation of extension must be limited to 20 
degrees.  

Range of motion in the knees was noted to be 10 to 110 
degrees, bilaterally, in 2004.  Thus, flexion of both knees 
was well above 60 degrees in both knees and extension 
limitation does not warrant ratings higher than 20 percent in 
either knee.  Moreover, as noted above, it was noted upon 
recent examination that current knee manifestations are not 
the result of the service-connected bilateral bursitis.  Even 
if current limitation of motion were the result of service-
connected bursitis, however, the veteran would not be 
entitled to higher ratings than the current 20 percent he is 
receiving for both knees based on limitation of range of 
motion under DCs 5260 and 5261.  For the same reason, 
although separate ratings under DCs 5260 and 5261, for 
limitation of flexion and extension, respectively, can 
theoretically be assigned for disability of the same joint, 
the veteran does not have any limitation of motion in either 
knee due to bursitis that would warrant such a rating.  See 
VAOPGCPREC 9-2004 (September 17, 2004).

In addition, there was no ankylosis, impairment of the tibia 
and fibula, or genu recurvatum in either knee due to bursitis 
that would warrant a higher rating under DCs 56, 5262, and 
5263, respectively.  Similarly, there was no effusion into 
the joint or finding of semilunar cartilage dislocation in 
either knee as a result of bursitis that would warrant a 
higher rating under DC 5258.

Finally, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria. DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  While the veteran has long-standing complaints 
of chronic knee pain and is on numerous medications, the 
record is convincing that his current complaints are the 
result of degenerative joint disease in the knees that is not 
part and parcel of the service-connected bursitis which has 
been found to be inactive.  Thus, weakness, fatigability, 
incoordination, or lack of endurance in either knee as a 
result of bursitis is not shown.  Consequently, the veteran 
is not entitled to a higher rating based on the DeLuca 
factors for either knee.

For the above reasons, the preponderance of the evidence 
reflects that veteran is not entitled to higher ratings than 
the 20 percent he is currently receiving for the disorders of 
his knees.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

There is no indication that the veteran's service connected 
bilateral knee bursitis results in marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The benefit-of-the-doubt doctrine is therefore not for 
application, and the veteran's claims for ratings higher than 
20 percent for right and left knee bursitis must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2004).


ORDER

The claim for a rating in excess of 20 percent for right knee 
bursitis is denied.  

The claim for a rating in excess of 20 percent for left knee 
bursitis is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


